Citation Nr: 0520086	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  00-18 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status post partial small bowel resection and repair of 
lacerations to the stomach, colon, and left kidney, as 
residuals of a gunshot wound of the abdomen.

2.  Entitlement to a rating in excess of 30 percent for 
muscle injury to the left lower abdomen (Muscle Group XIX), 
as residuals of a gunshot wound of the abdomen.

3.  Entitlement to a rating in excess of 40 percent for 
multiple retained metal fragments and a history of low back 
pain and arthritis, as residuals of a gunshot wound of the 
abdomen. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
from RO rating decisions, and was previously denied by the 
Board in February 2002.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (CAVC), which in 
April 2003 vacated the Board's decision and remanded for 
reconsideration.  The Board remanded the case in November 
2003.

At the time of the November 2003 remand, one of the issues on 
appeal was entitlement to a rating in excess of 40 percent 
for "multiple retained metal fragments and a history of 
chronic, recurrent low back pain with numbness in the left 
lateral thigh area (previously classified as neuropathy, mild 
L5 dermatome) due to a gunshot wound of the abdomen."  By an 
April 2005 rating decision, the Appeals Management Center 
Resource Unit (AMCRU) separately granted service connection 
for neuropathy, left L-5 dermatome and assigned a 10 percent 
rating for this disability.  (To date, the veteran has not 
appealed this initial rating).  By the same rating decision, 
the AMCRU also formally added arthritis as part of the 
service-connected multiple retained metal fragments and 
history of low back pain.  As shown on the title page, this 
claim for increased rating has been restyled to include 
arthritis.  

In letters dated in March 2004 and April 2005, the veteran 
(in pertinent part) raised a claim for service connection for 
kyphosis of the spine.  As this matter has not been developed 
or certified for appeal, and is not inextricably intertwined 
with the issues now before the Board, it is referred for 
appropriate action. 

This case is REMANDED via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

REMAND

In a March 2004 letter, the veteran asserted (in pertinent 
part) that he was presently being treated by a private 
physician, Ronnie E. Swain, for back pain, stomach problems, 
and arthritis.  The RO has not sought these obviously 
relevant medical records, and this must be done per 38 C.F.R. 
§ 3.159(c)(1).

The most recent VA treatment record associated with the claim 
file is dated in December 2004.  In an April 2005 letter, the 
veteran asserted (in pertinent part) that he again had been 
seen in a VA outpatient setting in April 2005.  On remand, 
the record of this outpatient visit - as well as any other 
outstanding VA treatment records - should be obtained.

Finally, because arthritis has formally been included as part 
of the service- connected disability of multiple retained 
metal fragments and history of low back pain, the diagnostic 
criteria relating to arthritis should be discussed in a 
supplemental statement of the case.  

Accordingly, the Board REMANDS this case for the following:

1.  With any needed assistance from the 
veteran, seek relevant treatment records 
from the offices of Dr. Swain.   

2.  Obtain the records of VA outpatient 
treatment of the veteran in April 2005, 
as well as any other outstanding VA 
treatment records.  

3.  If these records cannot be obtained 
and there is no affirmative evidence that 
they do not exist, inform the veteran of 
the records that could be obtained, 
including what efforts were made to 
obtain them.  Also inform him that 
adjudication of his claims will continue 
without these records unless he is able 
to submit them.  Allow him an appropriate 
period to respond.  

4.  Thereafter, re-adjudicate the 
veteran's claims.  If they remain denied, 
provide him and his representative with a 
supplemental statement of the case which 
summarizes the evidence and analyzes all 
pertinent legal authority (including the 
diagnostic criteria relating to 
arthritis).  Allow appropriate time for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

	

                  
_________________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


